                       Case 1:20-cv-03629-VSB Document 6 Filed 05/12/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                     Southern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

ECOGENSUS LLC, VIKINGPEAK ENERGY                                         )
FUELS LLC, VIKINGPEAK MANAGEMENT                                         )
COMPANY, LLC, VIKINGPEAK CAPITAL                                         )
GROUP LLC and BJØRNULF ØSTVIK,                                           )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                           Civil Action No. 1:20-cv-3629
                                                                         )
MATTHEW PACELLA, MICHAEL M.                                              )
MELNIK, JAY EDELSON, BENJAMIN                                            )
RICHMAN and EDELSON PC.                                                  )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION
                                           MATTHEW R. PACELLA, 414 BRADLEY ST, PITTSBURGH, PA 15211
To: (Defendant’s name and address) MICHAEL M. MELNIK, 339 E JAMESTOWN RD, GREENVILLE, PA 16125
                                           JAY EDELSON, 1419 W HARRISON ST, CHICAGO, IL 60607
                                           BENJAMIN H. RICHMAN, 100 SEQUOIA LN, DEERFIELD, IL 60015
                                           EDELSON PC, 350 NORTH LASALLE ST, 14th FL, CHICAGO, IL 60654




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Debra J. Guzov
                                           Guzov, LLC
                                           805 Third Avenue, 8th Floor
                                           New York, NY, 10022



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-03629-VSB Document 6 Filed 05/12/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
